Handy, J.,
dissenting.
Being unable to concur in the opinion of the majority of the court, I will briefly state my views upon the subject.
The first question for consideration is, whether a person who has stolen property in another state, and brought it into this state, and has it in possession in this state, may be charged, in an indictment for the offense, with having committed the larceny in any county of this state, in -which he may have possession of the stolen property, and whether such an indictment is sufficient, under the statute in relation to such an offense.
It appears to me, that the positive provision of the statute places this question beyond doubt. After prescribing the manner in which such felony shall he punished, the statute goes on to provide, “that in every such case, such larceny-may be charged to have been'committed in any town, city or county into or through which such stolen property shall have been brought.” Hutch. Code, 981, § 4. This language is too clear to admit of construction. It can mean nothing but that it shall be sufficient to charge in the indictment, that the larceny was committed by the accused in any town, city or county into which he may bring the stolen property; in other words, that it shall not be necessary to charge in the indictment, that the property was stolen in another state, and brought into this state.
The reason and policy of this possession is manifest. It is founded upon the idea, that bringing stolen property into this state from another state, and having possession of it here, is a substantive mischief; because our citizens may be injured by being induced to become purchasers of such property, and afterwards be deprived of it by the rightful owner; and hence it was deemed necessary to prevent it by stringent laws. The statute plainly intended to dispense with the necessity of charging the felony to have been committed in another state, in order to avoid the fullness of proof of such an averment, re*1065quired by the rules of evidence in criminal cases, and for the want of which, and considering the difficulty of mating such full technical proof, the offender might escape punishment. The felonious talcing in another state is not the evil intended to be punished, or prevented by the statute. That is merely preliminary to the mischief contemplated, though in continuation of the original larceny. It is the bringing into this state which was intended to be prevented. As that was the substantive offense in contemplation, it was the intent of the statute to avoid the difficulties incident to an averment that the accused feloniously took the property in another state, to recognize a less degree of proof of that fact, than would be necessary to sustain a distinct averment of it in the indictment; and, if the property was found in the possession of the accused in this state, and was proved to have been taken from the possession of the owner in another state, and the accused was unable to give any satisfactory explanation of his possession, in such cases to leave it to the jury to say, whether the property was stolen by the accused in the state from which it was taken. It was not intended to dispense with all proof of the taking in another state, but to dispense with the strictness of proof required to support an averment of that fact in the indictment. The policy of such regulations may be a matter of question, but that it is so written in the statute, appears to me to be a fact about which there can • be no doubt, and too plain for construction.
It is said that the following section of the statute, -which allows the felon to plead a former conviction or acquittal for the same offense in another state, shows that it was not intended by the preceding section to dispense with the averment of felonious taking in another state, because he would bo debarred of the privilege secured to him by this section, if the indictment here did not charge the taking in the other state, and thereby identify the offense. But I do not perceive the force of this view. The record from the other state would certainly particularize the offense; and if the larceny there charged was the same in fact as that upon which the indictment here was founded, surely the accused would have a perfect right, and *1066it w;ould be entirely competent for him to introduce, in support of his plea of former conviction or acquittal, the record from the other state, and show, by testimony, that the two charges were founded upon the same felonious taking. The identity of the offenses is to be proved by other testimony than that of record. ■ Arch. Cr. PL 86, 4th Amer. ed. If the provision of this fifth section was, that the acquittal or conviction in this state might be pleaded in bar of a prosecution for the same offense in another state, the view taken would be well founded. But that is not the provision of the statute; and if it was, it would be absurd, for the legislature could not prescribe' rules of judicial proceeding to courts of other states.
It appears to me, therefore, that no aid is derived to the construction contended for from this section of the statute.
Another ground of error, which is considered by the majority of the court as well taken, is, that the offense for which the accused was tried is not charged in the indictment with the requisite certainty to sustain the conviction.
I have attempted to show that the statute j>rescribed the mode of charging offenses of this character, and authorizing the form adopted in the indictment in this case; and it appears to me that the averment is sufficiently certain for all reasonable purposes of defense. The accused is charged with stealing a slave in Madison county, with a designation of the name of the slave and of his owner. He is thus informed of “ the nature and cause of the accusation against him ” j of its nature, which consists in feloniously stealing property; and of the cause, which consists in the designation of the thing stolen, and uf the name of the owner. He has brought this stolen property into this state, and has it in his possession; and he is charged with having feloniously stolen it in this state; and under our laws the gravamen of the charge consists in having the stolen property in his possession here. For what purpose is he entitled to notice of the nature and cause of the charge ? Certainly for no other purpose than to enable him to understand it so distinctly, that he may prepare himself to show that it is untrue. Now he is charged with stealing a particular slave in Madison county. The prosecution makes out a prima facie case against *1067him, by showing that the slave belonged to a person in Arkansas, from whose possession he was recently taken, and the slave is shortly thereafter found in the possession of the accused in Madison county. If he prove that he did not steal the slave at all, of course he establishes that he neither stole him in Madison county nor in Arkansas. And this he has a perfect right to do if the charge be untrue. And what is the plain and natural way for him to meet the case thus made out against him ? Certainly by showing that the slave is his property, or that he is the property of another person, and is legally and rightfully in his possession; and if he establishes such a right, it is immaterial whether the evidence against him tends to prove that he committed the larceny in Madison county or in Arkansas. Having been notified that he is charged with having stolen a particular slave, he is thereby enabled to prepare his evidence to justify his possession; and 'if he does so, he certainly disproves the charge that he committed the larceny in Madison county.
The accused is entitled to be informed of the “ nature and - cause of the accusation,” but not of the evidence by which the charge is intended to be established. It was a substantive offense against our laws that the accused had the stolen property in his possession in Madison county. He was indicted for that offense, with a description of the property alleged to be stolen. And the particular circumstances constituting- the offense were mere matters of evidence, offered for the purpose of establishing the charge; and if the accused was uninformed in relation to anything in the case, it was not as to the u nature and cause of the accusation,” but of the particular fa&tsi tending to establish the charge.
This view I consider to be amply sustained by authority. Where goods were stolen by a person in one county in England' and carried into another, he might be indicted in any- county into or through which ]je might carry the goods as for a larceny " committed in that county; because, in contemplation of law,, there was a taking and carrying away in every county into. which the goods were carried. Archb. Or. PL, 21, 22, and. cases there cited; 4 331. Com., 304; 2 East P. C., 771. So,', under the statute of 7 and 8 George 4, ch. 29, a person having *1068stolen goods in any part of the United Kingdom, and taking them into another part, was indictable for larceny as having been committed in that part of the kingdom where he had the goods in possession. Archb. Cr. PL, ib. And though the rules of criminal pleading are held with as much strictness in England as in this country, and the accused is equally entitled there to be informed, with all proper certainty, of the nature and cause of the charge against him, as he is here, it has never been held there that such indictments are defective, or that they will not be sustained by evidence of the original taking in one county or part of the kingdom, and a carrying away into another place. It appears to me to be impossible to distinguish these cases in principle from that before us with reference to the point under consideration.
And the same rule has been sanctioned in this country whenever statutes similar to ours have been passed, and have become the subject of judicial decision. In New York, Missouri, and Alabama, statutes containing the same provisions as ours, and nearly in the same language, have be'en pronounced constitutional by their supreme courts, and indictments framed' like the one in this case have been sustained, and convictions under them affirmed. The People v. Barker, 11 Wend., 129; Hemmaker v. State, 12 Missouri, 454; The State v. Seay, 3 Stewart (Ala.), 123; Murray v. State, 18 Ala., 727.
I am, therefore, of opinion that the indictment in this case is well framed to embrace the. case made out by the evidence, and that it was competent to show, by evidence, that the slave was stolen in Arkansas, and found in the possession of the plaintiff in error in this state.